DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Claims 1-6,9-20 are still pending in the application.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-6,9-20 (renumbered 1-18) are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination:
As in claim 1: A power unit comprising among other patentable features, “…a control unit operable to manage the position of each of … plurality of switching elements, the control unit configured to: determine whether one or more battery packs are supplying power for the electric motor; in response to determining more than one battery pack is supplying power, measure a voltage of each of the battery packs; determine whether each of the voltage measurements is within a predetermined value to each other; calculate a pulse width modulated signal for each of the switching elements based on the measured voltage of each battery pack within the plurality of battery packs; assign each pulse width modulated signal to one of the switching elements; and apply each of the pulse width modulated signals to the assigned switching element; wherein the control unit is further configured to decouple one or more of the plurality of battery packs from the electric motor upon detecting that one or more of the plurality of battery packs have a state of charge less than a threshold value, wherein the threshold value is greater than zero percent”.
Claims 2-6 depend either directly or indirectly from claim 1 and thus are also allowed for the same reasons.
As in claim 9, a method for selectively controlling discharge of a plurality of battery packs to power equipment, the method comprising among other patentable steps, “…determining, by a control unit, whether one or more battery packs are supplying power for the equipment, the equipment having an electric motor, wherein each of the one or more battery packs is removable and rechargeable; in response to determining more than one battery pack is supplying power, measuring, by the control unit, a voltage of each of the battery packs; -3- 4889-6476-1885.1Atty. Dkt. No. 016831-1440 determining, by the control unit, whether each of the voltage measurements is within a predetermined value to each other; calculating, by the control unit, a pulse width modulated signal for each of a plurality of switching elements based on the measured voltage, each pulse width modulated signal assigned to one of the switching elements; applying, by the control unit, each of the pulse width modulated signals to one of the switching elements, each of the switching elements connected between one of the battery packs and the electric motor and configured to operate in one of an open position or a closed position to allow current flow to and from the battery pack to the electric motor; and decoupling, by the control unit, one or more battery pack of the plurality of battery packs from the power equipment upon detecting that the one or more battery pack of the plurality of battery packs have a state of charge less than a threshold value, wherein the threshold value is greater than zero percent”.
Claims 10-18 depend either directly or indirectly from claim 9 and thus are also allowed for the same reasons.
As in claim 19, an apparatus comprising among other patentable features, “…a control unit operable to manage the position of each of the plurality of switching elements to control current flow from each of the plurality of battery packs to the electrical load, the control unit configured to: determine whether one or more battery packs are supplying power for the electrical load; in response to determining more than one battery pack is supplying power, measure a voltage of each of the battery packs; determine whether each of the voltage measurements is within a predetermined value to each other; calculate a pulse width modulated signal for each of the switching elements based on the measured voltage; assign each pulse width modulated signal to one of the switching elements; and apply each of the pulse width modulated signals to the assigned switching element; wherein the control unit is further configured to decouple one or more of the plurality of battery packs from the electrical load upon detecting that one or more of the plurality of battery packs have a state of charge less than a threshold value, wherein the threshold value is greater than zero percent”.
Claims 20 depend directly from claim 1 and thus is also allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 10,894,484 B2 to Han et al., (Han) discloses the general state of the art an electric automobile energy remote monitoring and swapping network in remote monitoring of cloud computing network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 23, 2022